                                      Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 1 of 14 Page ID #:597




                                                            1   STEVEN I HOCHFELSEN, Bar No. 129491
                                                                DAVID W. KANI, Bar No. 243032
                                                            2
                                                                HOCHFELSEN & KANI, LLP
                                                            3   895 Dove St., Suite 300
                                                                Newport Beach, California 92660
                                                            4   Telephone: (714) 907-0697
                                                            5
                                                                Attorneys for Plaintiffs
                                                            6   ZIP MEDICAL BILLING, LLC,
                                                                SIGNAL GENOMICS, LLC, &
                                                            7   SIGNAL DIAGNOSTICS, LLC
                                                            8
                                                            9                             UNITED STATES DISTRICT COURT
                                                           10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                           11
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           12   ZIP MEDICAL BILLING, LLC, a Delaware      Case No.: 2:20-cv-09049-FMO-JEM
                           895 Dove Street, Suite 300




                                                                Limited Liability Company; SIGNAL
                                                           13
                               Tel. (714) 907‐0697




                                                                GENOMICS, LLC, a Delaware Limited         MEMORANDUM OF POINTS AND
                                                           14   Liability Company; SIGNAL                 AUTHORITIES IN OPPOSITION TO
                                                                DIAGNOSTICS, LLC, a Delaware Limited      MOTION TO DISMISS THIRD
                                                           15   Liability Company;                        AMENDED COMPLAINT
                                                           16
                                                                            Plaintiff,                    Date: June 17, 2021
                                                           17   vs.                                       Time: 10:00 a.m.
                                                           18                                             Courtroom: 6D
                                                                ARK LABORATORY, LLC dba HELIX
                                                                DIAGNOSTICS, a Michigan Limited           Judge: Hon. Fernando M. Olguin
                                                           19
                                                                Liability Company; JAMES GROSSI, an
                                                           20   individual; NORMAN KIMINAIA, an
                                                                individual; and DOES 1 through 100;
                                                           21
                                                           22               Defendants.

                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28



                                                                                  MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                      Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 2 of 14 Page ID #:598




                                                            1                                                   TABLE OF CONTENTS
                                                            2
                                                                I.     INTRODUCTION.................................................................................................................1
                                                            3
                                                                II.    ARGUMENT.....................................................................................................................4
                                                            4
                                                            5          A.     The Economic Loss Rule Does Not Immunize Defendants From Their Fraudulent

                                                            6                 Acts............................................................................................................................4
                                                            7          B.     The Individual Defendants’ Acts Were Outside The Normal Scope of Contractual
                                                            8
                                                                              Performance, And Thus Give This Court Jurisdiction Over Them.............................6
                                                            9
                                                                       C.     Plaintiffs Have Adequately Pled A Conspiracy Claim...............................................8
                                                           10
                                                           11          D.     Plaintiffs Have Adequately Pled A Claim For Breach of the Duty of Good Faith and
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           12                 Fair Dealing................................................................................................................8
                           895 Dove Street, Suite 300




                                                           13
                               Tel. (714) 907‐0697




                                                                III.   CONCLUSION......................................................................................................................9
                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28



                                                                                          MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                      Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 3 of 14 Page ID #:599




                                                            1                                                        TABLE OF AUTHORITIES
                                                            2
                                                                Cases
                                                            3
                                                                F.D.I.C. v. CoreLogic Valuation Services, LLC, (C.D. Cal., Nov. 14, 2011, No. SA CV 11-0704
                                                            4   DOC) 2011 WL 5554324, at *4, citing Aas v. Superior Court, (2000) 24 Cal.4th 627, 643, 101
                                                            5   Cal.Rptr.2d 718...............................................................................................................................5

                                                            6   Aas v. Superior Court, (2000) 24 Cal.4th 627, 636, 101 Cal.Rptr.2d 718......................................5
                                                            7   Robinson Helicopter Co., Inc. v. Dana Corp., (2004) 34 Cal.4th 979, 984 22 Cal.Rptr.3d 352
                                                            8   .....................................................................................................................................................5, 6

                                                            9   Harris v. Atlantic Richfield Co., (1993) 14 Cal.App.4th 70, 78, 17 Cal.Rptr.2d 649..................5,6
                                                           10   Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th Cir. 2008)...........................................................7
                                                           11
HOCHFELSEN & KANI, LLP




                                                                Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1228 (9th Cir. 2011)............................7
                         Newport Beach, California 92660




                                                           12
                           895 Dove Street, Suite 300




                                                                Dole Food Co. Inc. v. Watt, 303 F.3d 1104, 1114 (9th Cir. 2002).................................................8
                                                           13
                               Tel. (714) 907‐0697




                                                           14   Alfus v. Pyramid Tech. Corp., 745 F. Supp 1511, 120 (N.D. Cal. 1990)..........................................8

                                                           15   In re Vylene Enter., Inc., 90 F.3 1472, 1477 (9th Cir. 1996)(citing Harm v. Frasher, 181
                                                                Cal.App.2d 405, 417 (1960)...........................................................................................................9
                                                           16
                                                           17   Harm v. Frasher, 181 Cal.App.2d 405, 417 (1960)…....................................................................9

                                                           18   Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1394 (1990)........................9
                                                           19
                                                                Calderon Int’l Ltd. V. Walt Disney Co., 347 F. Supp 2d 846, 82 (C.D. Cal. 2004).........................9
                                                           20
                                                                Guz v. Bechtel Nat’l, Inc., 24 Cal. 4th 17, 353 n.18 (2000).............................................................9
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28



                                                                                                 MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                      Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 4 of 14 Page ID #:600




                                                            1                                          INTRODUCTION
                                                            2
                                                                        Contrary to Defendants’ claims, the Third Amended Complaint in this action was
                                                            3
                                                                substantially amended to make clear that the basis of the fraud claims – and jurisdiction over
                                                            4
                                                            5   the individual defendants – is not a promise to perform under the parties’ agreement. Rather,

                                                            6   the fraud is the creation of a phony image of a check – and a deliberate misrepresentation of
                                                            7   fact that it had already been sent. In addition, the basis is the creation of phony tracking
                                                            8
                                                                numbers for Fed Ex envelopes that Defendants had fraudulently misrepresented had been sent.
                                                            9
                                                                The Third Amended Complaint was not, as Defendants claim, a “carbon copy” of the Second.
                                                           10
                                                           11           The fraud case against the defendants, and jurisdiction over the individual defendants, is
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           12   based on their deliberate misrepresentations of existing facts, not on fraudulent promises that
                           895 Dove Street, Suite 300




                                                           13
                               Tel. (714) 907‐0697




                                                                the company would perform under the contract. And those deliberate misrepresentations were
                                                           14
                                                                not within the scope of the defendants’ behavior in performing on the parties’ agreement. They
                                                           15
                                                                were something well beyond that.
                                                           16
                                                           17           According to Defendants’ theory, an officer or employee of a company may rob a bank,

                                                           18   and as long as the stolen funds are used to pay a company obligation, he cannot be held liable
                                                           19
                                                                for the robbery. Nor can he be subject to jurisdiction in the state where the bank was robbed.
                                                           20
                                                                        That is not – and cannot be – the law. In fact, the California Supreme Court has already
                                                           21
                                                           22   found that the Economic Loss Rule does not immunize a defendant from fraud committed

                                                           23   during a transaction between the parties. It so found in a case very similar to this one, where
                                                           24   the fraud consisted of the creation of fraudulent documents.
                                                           25
                                                                        Here, Defendants did not rob a bank. Instead, they committed fraud. They created a
                                                           26
                                                                phony image of a check that they said they had sent. They made affirmative misrepresentations
                                                           27
                                                           28   that the check had been sent, and they created phony tracking codes and claimed to have sent


                                                                                                                1
                                                                                      MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                      Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 5 of 14 Page ID #:601




                                                            1   Fed Ex envelopes to Plaintiffs. And they did it all to keep Plaintiffs performing under a
                                                            2
                                                                contract they had no intent of honoring so that Defendants’ company could develop its own
                                                            3
                                                                systems, not have to use Plaintiffs’ services in the future, and never have to pay for the services
                                                            4
                                                            5   it already used. Essentially, they stole Plaintiffs’ services, in order to do an end-run around

                                                            6   Plaintiffs, all the while never intending to pay for the services they were stealing, and to steal
                                                            7   Plaintiffs’ clients.
                                                            8
                                                                        This was not a simple matter of promising to perform on a contract. This was a matter
                                                            9
                                                                of affirmatively representing that they had already performed, along with sending fraudulent
                                                           10
                                                           11   images of checks and tracking numbers that were nonexistent. Defendants were making
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           12   affirmative misrepresentations of fact that were significantly outside the course and scope of
                           895 Dove Street, Suite 300




                                                           13
                               Tel. (714) 907‐0697




                                                                their company’s performance of its obligations.
                                                           14
                                                                        This is the distinction: their performance was outside the normal scope of what an
                                                           15
                                                                employee does in the performance of a contract for his employer, and for that reason, their
                                                           16
                                                           17   conduct gives rise to independent liability for the fraud, and jurisdiction against the individuals

                                                           18   for their fraud. This motion should be denied.
                                                           19
                                                                                                              FACTS
                                                           20
                                                                        Plaintiffs Zip Medical, Signal Genomics, and Signal Diagnostics are all Delaware
                                                           21
                                                           22   limited liability companies with their principal place of business in Los Angeles, California,

                                                           23   that provide medical billing services, operational assistance, and laboratory testing services,
                                                           24   respectively. Third Amended Complaint (“TAC”) at ¶¶1-3, 14, 26, 33 at ECF No. 26. Alex
                                                           25
                                                                Meshkin (“Meshkin”) is the CEO of all plaintiff entities. Helix is a laboratory testing company
                                                           26
                                                                in Michigan, with Grossi as its CEO, and Kiminaia as its CFO. TAC at ¶¶4-6.
                                                           27
                                                           28           The parties ultimately entered into agreements between Helix and Zip Medical, and


                                                                                                                 2
                                                                                       MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                      Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 6 of 14 Page ID #:602




                                                            1   Helix and Signal Diagnostics. Both agreements include jurisdiction, venue and choice of law
                                                            2
                                                                clauses wherein Helix consented to the exclusive jurisdiction and venue of the state and federal
                                                            3
                                                                court of Los Angeles to resolve any dispute (TAC Exhibit 1, ¶21.4; Exhibit 2, ¶¶ 10.1, 10.2).
                                                            4
                                                            5   The Zip Medical Agreement and Signal Genomics Agreement are attached to the TAC as

                                                            6   Exhibits 1 and 2. TAC, Exhibits 1 and 2, ECF No. 25. Those agreements are the background
                                                            7   of the disputes raised in this action.
                                                            8
                                                                        As has already been established without dispute, Meshkin first met Grossi and Kiminaia
                                                            9
                                                                in Michigan in 2017, to discuss a potential business relationship with Helix.
                                                           10
                                                           11           Moreover, it is undisputed that Grossi and Kiminaia knew that Meshkin’s companies,
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           12   Zip Medical, and Signal Genomics, were based in Los Angeles.
                           895 Dove Street, Suite 300




                                                           13
                               Tel. (714) 907‐0697




                                                                        On November 15, 2017, Zip Medical and Helix entered into the Zip Billing Agreement
                                                           14
                                                                for a period of 12 months, which on its own terms renewed for an additional 12 months on
                                                           15
                                                                November 15, 2018. TAC at ¶¶14,17. Shortly thereafter, on or about December 1, 2017, Helix
                                                           16
                                                           17   and Signal Genomics entered into a Signal Genomics Agreement for a period of 12 months

                                                           18   which also automatically renewed on its own terms for an additional 12 months on December 1,
                                                           19
                                                                2018. TAC at ¶¶31.
                                                           20
                                                                        By March of 2018, Helix had become past due on its payment obligations to Zip
                                                           21
                                                           22   Medical and Signal Diagnostics. TAC at ¶¶21, 34. Plaintiffs allege that Helix was in the

                                                           23   process of moving the services it had retained Zip Medical to perform in house. TAC at ¶29.
                                                           24   As such, Grossi and Kiminaia entered into a agreement to string Zip Medical and Signal
                                                           25
                                                                Genomics along to continue to receive the benefits of their services without paying for them
                                                           26
                                                                until Helix was ready to perform some of their tasks in house. TAC at ¶¶29, 95.
                                                           27
                                                           28           To that end, starting from March 2018, to April 2019, Grossi made a series of

                                                                                                                3
                                                                                      MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                      Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 7 of 14 Page ID #:603




                                                            1   misrepresentations to Meshkin, in California by text message, that Helix had either already sent
                                                            2
                                                                payment by check, or that payment was en route via FedEx, or on the occasion that he did sent
                                                            3
                                                                payment, Helix’s check bounced because the account it was drawn from had no money. TAC at
                                                            4
                                                            5   ¶¶23, 29. To convince Meshkin that payment was either en route or was forthcoming, Grossi

                                                            6   directed Kiminaia to write and sign phony checks made out to Zip Medical and Signal
                                                            7   Diagnostics, and purchase FedEx shipping labels with tracking numbers. In each case, Grossi
                                                            8
                                                                then texted message pictures of the phony checks and tracking numbers to Meshkin to keep Zip
                                                            9
                                                                Medical and Signal Genomics working for Helix without ever intending to pay them or their
                                                           10
                                                           11   services. TAC at ¶¶21-23, 34.
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           12           The purpose for this deception was to keep Zip Medical and Signal Genomics providing
                           895 Dove Street, Suite 300




                                                           13
                               Tel. (714) 907‐0697




                                                                services to the Defendants while the Defendants stole the Plaintiffs’ clients and developed their
                                                           14
                                                                own systems so that they could continue their business without ever having to pay the Plaintiffs
                                                           15
                                                                for their work.
                                                           16
                                                           17           This lawsuit seeks to have Defendants Zip Medical and Helix held liable on their

                                                           18   breached contracts, and to have Defendants Grossi and Kiminaia held liable for their fraudulent
                                                           19
                                                                misrepresentations of fact.
                                                           20
                                                                                                          ARGUMENT
                                                           21
                                                           22           A.   The Economic Loss Rule Does Not Immunize Defendants From Their
                                                                             Fraudulent Acts.
                                                           23
                                                                        All of the law Defendants cite in support of their claim states, simply, that a Plaintiff
                                                           24
                                                           25   may not recover in tort for a breach of contract. In fact, a simple promise to pay or perform on

                                                           26   a contract may not support a fraud claim because performance and payment are part of the
                                                           27
                                                                contractual duties. Consequently, the failure to comply with contractual duties does not support
                                                           28

                                                                                                                4

                                                                                     MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                      Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 8 of 14 Page ID #:604




                                                            1   a fraud claim because that would be re-casting a breach of contract as a tort. See e.g., F.D.I.C.
                                                            2
                                                                v. CoreLogic Valuation Services, LLC (C.D. Cal., Nov. 14, 2011, No. SA CV 11-0704 DOC)
                                                            3
                                                                2011 WL 5554324, at *4, citing Aas v. Superior Court (2000) 24 Cal.4th 627, 643, 101
                                                            4
                                                            5   Cal.Rptr.2d 718.

                                                            6           The Aas case dealt with the question of whether a party could recover in negligence for
                                                            7   a breach of contract resulting in purely economic loss by merely alleging that the breach of
                                                            8
                                                                contract was negligent. It held that a party could not1. However, even in the Aas case, the
                                                            9
                                                                Court recognized that a fraud claim was still possible if fraud had been committed:
                                                           10
                                                           11           “[T]he difference between price paid and value received, and deviations from
HOCHFELSEN & KANI, LLP




                                                                        standards of quality that have not resulted in property damage or personal
                         Newport Beach, California 92660




                                                           12           injury, are primarily the domain of contract and warranty law or the law of
                           895 Dove Street, Suite 300




                                                                        fraud, rather than of negligence.”
                                                           13
                               Tel. (714) 907‐0697




                                                           14   Aas v. Superior Court, (2000) 24 Cal.4th 627, 636, 101 Cal.Rptr.2d 718 (emphasis added).

                                                           15           In fact, in Robinson Helicopter Co., Inc. v. Dana Corp., (2004) 34 Cal.4th 979, 984 22
                                                           16
                                                                Cal.Rptr.3d 352, the California Supreme Court expressly held that the economic loss rule did
                                                           17
                                                                not bar a recovery in tort where it was based on fraudulent conduct that involved the provision
                                                           18
                                                           19   of fraudulent documents:

                                                           20           “In this case, we decide whether the economic loss rule . . . applies to claims for
                                                                        intentional misrepresentation or fraud in the performance of a contract. Because
                                                           21           [Plaintiff’s] fraud and intentional misrepresentation claim, with respect to
                                                           22           [Defendant’s] provision of false certificates of conformance, is an independent
                                                                        action based in tort, we conclude that the economic loss rule does not bar tort
                                                           23           recovery.”
                                                           24   Id. (Emphasis added). See also Harris v. Atlantic Richfield Co. (1993) 14 Cal.App.4th 70, 78,
                                                           25
                                                                17 Cal.Rptr.2d 649 (“when one party commits a fraud during the contract formation or
                                                           26
                                                                1
                                                                       The Aas case involved a contractor that constructed a faulty project. It was sued for
                                                           27   breach of contract and for negligent construction of the project. The court held that, absent
                                                           28   independent economic loss from the negligence, the failure to adequately perform on the
                                                                contract could be alleged only as a breach of contract cause of action.

                                                                                                               5
                                                                                     MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                      Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 9 of 14 Page ID #:605




                                                            1   performance, the injured party may recover in contract and tort”)2.
                                                            2
                                                                        Here, the fraud claim is based on an independent act of fraud – the creating of a phony
                                                            3
                                                                check and phony tracking numbers for packages that were never sent, and the
                                                            4
                                                            5   misrepresentations of fact that they had been sent.

                                                            6           As the California Supreme Court has determined, liability for such independent fraud is
                                                            7   not eliminated merely because there was also a breach of contract. Robinson Helicopter Co.,
                                                            8
                                                                Inc. v. Dana Corp., supra. For this reason, the “economic loss” rule expressly does not bar this
                                                            9
                                                                claim. Robinson Helicopter, supra. Consequently, this motion should be denied.
                                                           10
                                                           11           B.   The Individual Defendants’ Acts Were Outside The Normal Scope of
HOCHFELSEN & KANI, LLP




                                                                             Contractual Performance, And Thus Give This Court Jurisdiction Over
                         Newport Beach, California 92660




                                                           12                Them.
                           895 Dove Street, Suite 300




                                                           13
                               Tel. (714) 907‐0697




                                                                        The individual Defendants’ jurisdiction argument arises from their faulty premise that
                                                           14
                                                                the only viable claim in this case is a contract claim, and since they are not personally parties to
                                                           15
                                                                the contract, they are not subject to jurisdiction based on it. Thus, they argue, they are
                                                           16
                                                           17   immunized from their fraud, and the contract claims do not give rise to jurisdiction over the

                                                           18   individuals in California. However, as set forth above, their premise is faulty. In fact,
                                                           19
                                                                independent acts of fraud, even when committed in the act of contract performance, still give
                                                           20
                                                                rise to a separate fraud claim. Harris v. Atlantic Richfield Co., supra; Robinson Helicopter Co.,
                                                           21
                                                           22   Inc. v. Dana Corp., supra.

                                                           23           The fraud claim is what gives rise to the jurisdiction over the individual defendants.
                                                           24   The act of creating the phony check, creating the phony tracking numbers, misrepresenting the
                                                           25
                                                                2
                                                           26          This comports with California’s general rule that “a tortious breach of contract ... may
                                                                be found when (1) the breach is accompanied by a traditional common law tort, such as fraud
                                                           27   or conversion; (2) the means used to breach the contract are tortious, involving deceit or undue
                                                           28   coercion. . . .” Robinson Helicopter Co., Inc. v. Dana Corp., (2004) 34 Cal.4th 979, 990, 22
                                                                Cal.Rptr.3d 352.

                                                                                                                6
                                                                                      MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                    Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 10 of 14 Page ID #:606




                                                            1   fact that these items had been sent, and the stealing of Plaintiffs’ client, all were
                                                            2
                                                                extracontractual acts, not performed in the course and scope of Helix’s and Signal Genomics’
                                                            3
                                                                performance on the parties’ agreement. All of these acts were independent torts, and it is these
                                                            4
                                                            5   independent torts that give rise to jurisdiction over the individual defendants for their conduct,

                                                            6   not their acts to assist their employer with contractual performance.
                                                            7           It is beyond argument that the individual defendants’ fraudulent acts were knowingly
                                                            8
                                                                aimed at Plaintiffs, all of whom were California entities. Thus, defendants’ acts were intended
                                                            9
                                                                to, and did, have effects in California. There is no claim that there is general jurisdiction over
                                                           10
                                                           11   these defendants in California. However, where they engaged in acts intended to have an
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           12   impact in California, and those acts did, in fact, have such an impact, there is specific
                           895 Dove Street, Suite 300




                                                           13
                               Tel. (714) 907‐0697




                                                                jurisdiction over them here.
                                                           14
                                                                        The ninth circuit applies the following test to determine specific jurisdiction: “(1) The
                                                           15
                                                                non-resident defendant must purposefully direct his activities or consummate some transaction
                                                           16
                                                           17   with the forum or resident thereof; or perform some act by which he purposefully avails himself

                                                           18   of the privilege of conducting activities in the forum, thereby invoking the benefits and
                                                           19
                                                                protections of its laws; (2) the claim must be one which arises out of or relates to the
                                                           20
                                                                defendant's forum-related activities; and (3) the exercise of jurisdiction must comport with fair
                                                           21
                                                           22   play and substantial justice, i.e. it must be reasonable.” Boschetto v. Hansing, 539 F.3d 1011,

                                                           23   1016 (9th Cir. 2008).
                                                           24           A defendant “purposefully directs” his activities at a state where he commits an
                                                           25
                                                                intentional act aimed at the state that he knows will have effects in that state. Mavrix Photo,
                                                           26
                                                                Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1228 (9th Cir. 2011). Here, it is beyond question that
                                                           27
                                                           28   Plaintiffs have adequately pled that the individual defendants’ fraudulent acts were directed at

                                                                                                                 7
                                                                                        MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                    Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 11 of 14 Page ID #:607




                                                            1   Plaintiffs, and they knew their acts would affect Plaintiffs.
                                                            2
                                                                        These claims are based exclusively on Defendants’ forum-related fraud, and therefore
                                                            3
                                                                the claims “arise out of or relate to” that fraud.
                                                            4
                                                            5           Defendants have the burden of proving that exercise of jurisdiction here is unreasonable

                                                            6   (See Dole Food Co. Inc. v. Watt, 303 F.3d 1104, 1114 (9th Cir. 2002)), and they have not met
                                                            7   their burden here.
                                                            8
                                                                        C.    Plaintiffs Have Adequately Pled A Conspiracy Claim.
                                                            9
                                                                        As noted above, the fraud claim alleged in this case is a viable claim. Moreover in the
                                                           10
                                                           11   Complaint, it is alleged that Grossi and Kiminaia agreed to do it, and that it damaged Plaintiffs.
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           12   Pleading of an agreement to participate in an unlawful act, and an injury caused by an unlawful
                           895 Dove Street, Suite 300




                                                           13
                               Tel. (714) 907‐0697




                                                                overt act performed in furtherance of the agreement, is a sufficient pleading of a conspiracy.
                                                           14
                                                                Alfus v. Pyramid Tech. Corp., 745 F. Supp 1511, 120 (N.D. Cal. 1990).
                                                           15
                                                                        Here, Plaintiffs alleged the specific acts that constituted the fraud, as well as the specific
                                                           16
                                                           17   agreement and communications committed in furtherance of the conspiracy3.

                                                           18           Consequently, the conspiracy has been adequately alleged and this motion to dismiss
                                                           19
                                                                should be denied.
                                                           20
                                                                        D.    Plaintiffs Have Adequately Pled A Claim For Breach of the Duty of Good
                                                           21
                                                                3
                                                                         Plaintiffs allege that Grossi and Kiminaia entered into a mutual agreement to defraud
                                                           22
                                                                plaintiff Zip Medical and Signal Genomics by way of Grossi’s repeated false payment
                                                           23   promises for Helix to continue to receive the benefit of Zip Medical’s and Signal Genomics’
                                                                services without having to pay for them; Kiminaia, at Grossi’s instructions, wrote a check to
                                                           24   Zip Medical that he knew or should have known would not clear and in fact did not clear;
                                                                Kiminai also created FedEx shipping slips with tracking numbers at Grossi instructions, which
                                                           25
                                                                Grossi then texted images of to Meshkin to convince him that payment had been sent, where in
                                                           26   fact, it never was. Plaintiff also pled the dates of the alleged activity. In short, Kiminaia’s role
                                                                was to create the documentation used to defraud Plaintiffs, and Grossi role was to transmit
                                                           27   images of the documentation by text message to Meshkin and say whatever he needed to say to
                                                           28   convince him Helix had paid. Finally, plaintiffs allege that, because of the conspiracy, it
                                                                suffered damages.
                                                                                                                     8

                                                                                      MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                    Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 12 of 14 Page ID #:608




                                                            1                Faith and Fair Dealing.
                                                            2
                                                                        As noted above, Plaintiffs have pled not only a breach of contract claim, but a series of
                                                            3
                                                                viable tort claims under California law. Infra. Consequently, they have pled more than a
                                                            4
                                                            5   simple breach of contract, and this claim is not duplicative of the breach of contract claim.

                                                            6           All contracts in California have an implied covenant of good faith and fair dealing. In re
                                                            7   Vylene Enter., Inc., 90 F.3 1472, 1477 (9th Cir. 1996)(citing Harm v. Frasher, 181 Cal.App.2d
                                                            8
                                                                405, 417 (1960). The Complaint in this case alleges multiple acts, neither proscribed nor
                                                            9
                                                                permitted by the contract, that unfairly frustrate “the agreed common purposes and disappoints
                                                           10
                                                           11   the reasonable expectations of the other party.” Careau & Co. v. Sec. Pac. Bus. Credit, Inc.,
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           12   222 Cal. App. 3d 1371, 1394 (1990). Only if “the allegations do not go beyond the statement of
                           895 Dove Street, Suite 300




                                                           13
                               Tel. (714) 907‐0697




                                                                a mere breach and, relying on the same allege acts, simply seek the same damages or other
                                                           14
                                                                relief already claimed in a companion contract cause of action” may they be disregarded as
                                                           15
                                                                superfluous. Id.
                                                           16
                                                           17           That is not the case here. This case seeks recovery in tort, and California law is clear

                                                           18   that a cause of action is not superfluous or duplicative if plaintiff seeks recovery in tort.
                                                           19
                                                                Calderon Int’l Ltd. V. Walt Disney Co., 347 F. Supp 2d 846, 82 (C.D. Cal. 2004). It also is not
                                                           20
                                                                superfluous if the plaintiff alleges that defendants acted in bad faith to frustrate the benefits of
                                                           21
                                                           22   the contract, which based on the allegations of the TAC, they did here. Guz v. Bechtel Nat’l,

                                                           23   Inc., 24 Cal. 4th 17, 353 n.18 (2000). Plaintiffs have adequately alleged both. This motion to
                                                           24   dismiss should be denied.
                                                           25
                                                                                                         CONCLUSION
                                                           26
                                                                        For all of the reasons set forth above, this motion should be denied.
                                                           27
                                                           28

                                                                                                                 9
                                                                                      MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                    Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 13 of 14 Page ID #:609




                                                            1                                     HOCHFELSEN & KANI, LLP
                                                            2
                                                            3
                                                                Date: May 27, 2021                By:         /s/ David Kani
                                                            4                                                 David W. Kani, Esq.
                                                            5                                                 Attorneys for Plaintiffs
                                                                                                              ZIP MEDICAL BILLING, LLC,
                                                            6                                                 SIGNAL GENOMICS, LLC, &
                                                                                                              SIGNAL DIAGNOSTICS, LLC
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           12
                           895 Dove Street, Suite 300




                                                           13
                               Tel. (714) 907‐0697




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28

                                                                                                         10
                                                                                     MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                                    Case 2:20-cv-09049-FMO-JEM Document 44 Filed 05/27/21 Page 14 of 14 Page ID #:610




                                                            1                                    CERTIFICATE OF SERVICE
                                                            2
                                                                       I hereby certify that on this 27th day of May, 2021, I electronically filed the foregoing
                                                            3
                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION
                                                            4
                                                                TO DISMISS THIRD AMENDED COMPLAINT with the Clerk of the Court using the
                                                            5
                                                                CM/ECF system which will send notification of such filing to the following:
                                                            6
                                                            7
                                                                DOWNEY BRAND LLP
                                                            8   ANNIE S. AMARAL (Bar No. 238189)
                                                                aamaral@downeybrand.com
                                                            9   J. PATRICK DOUST (Bar. No. 280917)
                                                                pdoust@downeybrand.com
                                                           10   621 Capitol Mall, 18th Floor
                                                                Sacramento, California 95814
                                                           11   Telephone: 916.444.1000
HOCHFELSEN & KANI, LLP




                                                                Facsimile: 916.444.2100
                         Newport Beach, California 92660




                                                           12
                           895 Dove Street, Suite 300




                                                                WACHLER & ASSOCIATES, P.C.
                                                           13   ANDREW B. WACHLER
                               Tel. (714) 907‐0697




                                                                (admitted pro hac vice)
                                                           14   AWachler@wachler.com
                                                           15   STEPHEN SHAVER
                                                                (admitted pro hac vice)
                                                           16   SShaver@wachler.com
                                                                210 E. Third Street, Suite 204
                                                           17   Royal Oak, MI 48067
                                                           18   Telephone: 248.544.0888
                                                                Facsimile: 248.544.3111
                                                           19
                                                                COUNSELS FOR DEFENDANTS
                                                           20
                                                           21
                                                           22
                                                                By:   /s/ Paola Zuno
                                                           23         Paola Zuno
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28



                                                                                     MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
